PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
[AltContent: connector]United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

George S. Blasiak
Heslin Rothenberg Farley & Mesiti P.C.
5 Columbia Circle
Albany, New York 12203


In re Application of Kelley Anders
Serial No.: 16/253,420       
Filed: January 22, 2019
Docket: P201707019US01
Title: Personalized Educational Planning Based on User Learning Profile
::::::


DECISION ON PETITION UNDER 37 CFR § 1.181



This decision is in response to the petition filed July 12, 2022 requesting removal of finality and entry of a new non-final Office action. This petition is being considered pursuant to 37 CFR § 1.181 and no fee is required.

The petition is DISMISSED. 
 

REVIEW OF FACTS 
  
The record shows that: 
 
1. On March 11, 2021, the examiner issued a non-final Office action rejecting 1- 20 under 35 U.S.C. 101 and 35 U.S.C. 103 as being unpatentable over Massie et al. (US 2007/0224586) in view of Narayanan (EP 3324346 A1). 
 
2. In response to the non-final Office Action, on April 29, 2021, the applicant filed an amendment which cancelled claims 2-5, amended claim 1, and included new claims 21-24. Claims 6-20 were unamended. 
 
3. On February 9, 2022, the examiner mailed a non-final Office action rejecting claims 1 and 6-24 under 35 U.S.C. 101 and 35 U.S.C. 102 as anticipated by Martin (US 2018/0247549 A1).
 
4. In response to the non-final Office action, on May 9, 2022, the applicant filed an amendment in which no claims were amended. 

5. On May 12, 2022, the examiner mailed a final Office action maintaining the rejections to claims 1 and 6-24 under 35 U.S.C. 101 and 35 U.S.C. 102 as anticipated by Martin (US 2018/0247549 A1).

6. On July 12, 2022, the present petition was filed requesting withdrawal of the finality of the Office action mailed May 12, 2022 based on petitioner's belief that the examiner has included new reasoning which constitutes a new ground of rejection. Applicant also filed a Response After Final Rejection presenting arguments to the Examiner. 


Petitioner requests withdrawal of the finality of the Office action mailed May 12, 2022. The petitioner claims that the examiner’s reply fails to answer the substance of applicant’s traversals and defines new grounds of rejection. The petitioner also claims that the examiner’s action is not complete as to all matters and is unclear. 

 
REGULATION AND PRACTICE 
 
MPEP 706.07(a) Final Rejection, When Proper on Second Action states in relevant part: 
 
Second or any subsequent actions on the merits shall be final, except where the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims, nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c)  with the fee set forth in 37 CFR 1.17(p). Where information is submitted in an information disclosure statement during the period set forth in 37 CFR 1.97(c) with a fee, the examiner may use the information submitted, e.g., a printed publication or evidence of public use, and make the next Office action final whether or not the claims have been amended, provided that no other new ground of rejection which was not necessitated by amendment to the claims is introduced by the examiner. See MPEP § 609.04(b). Furthermore, a second or any subsequent action on the merits in any application will not be made final if it includes a rejection on newly cited art other than information submitted in an information disclosure statement filed under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p), of any claim not amended by applicant or patent owner in spite of the fact that other claims may have been amended to require newly cited art. Where information is submitted in a reply to a requirement under 37 CFR 1.105, the examiner may NOT make the next Office action relying on that art final unless all instances of the application of such art are necessitated by amendment.  
 
MPEP 1207.03(a) states in relevant part: 
 
II. SITUATIONS THAT ARE NOT CONSIDERED NEW GROUNDS OF REJECTION 

There is no new ground of rejection when the basic thrust of the rejection remains the same such that an appellant has been given a fair opportunity to react to the rejection. See In re Kronig, 539 F.2d J300, J302-03, 190 USPQ 425, 426-27 (CCPA 1976). Where the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same, a change in the discussion of, or rationale in support of, .the rejection does not necessarily constitute a new ground of rejection. Id. at 1303, 190 USPQ at 427 (reliance upon fewer references in affirming a rejection under 35 U.S.C. 103 does not constitute a new ground of rejection).1

MPEP 1201 states in relevant part: 
The United States Patent and Trademark Office (Office) in administering the Patent Laws makes many decisions of a substantive nature which the applicant may feel deny them the patent protection to which they are entitled. The differences of opinion on such matters can be justly resolved only by prescribing and following judicial procedures. Where the differences of opinion concern the denial of patent claims because of prior art or other patentability issues, the questions thereby raised are said to relate to the merits, and appeal procedure within the Office and to the courts has long been provided by statute (citation omitted).

 
ANALYSIS
 
It is noted that the final Office action mailed May 12, 2022 does not contain any new grounds of rejection. All claims held as rejected in the final Office action were rejected under the same grounds as the non-final Office action mailed February 9, 2022.  

Petitioner's argument is that in the examiner's response to arguments, the examiner articulates an interpretation of "time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of education programs" in claim 1 which creates a deficiency in the underlying non-final rejection causing the explanation to be new reasoning. The line of argument is not convincing. After careful review of both the non-final Office action mailed February 9, 2022 and the final Office action mailed May 12, 2022, it is clear that the examiner has not presented a new reasoning when rejecting the claims. In both the final and non-final Office action, the examiner cites Martin (see e.g., 78-79) as teaching "time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of education programs". The final Office does not present a new interpretation of "time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of education programs" as alleged by the petitioner. The examiner is merely addressing the petitioner's arguments filed May 9, 2022. The examiner states, "Martin at, e.g. p78-79 teaches analyzing these datasets which are themselves temporal in nature for certain words by employing neural language models." It appears that the examiner's interpretation of "time related attributes from the instances, texts of the calendar records, and preconfigured keywords on aspects of education programs" is consistent between the non-final Office action and final Office action. The examiner's response in the final Office action is in direct response to Petitioner's arguments filed May 9, 2022 to clarify and support the examiner's position.  
 
Accordingly, the examiner is not presenting a new reasoning, but is merely addressing Petitioner's arguments such that the basic thrust of the rejection remains the same and appellant has been given a fair opportunity to react to the rejection. Since the statutory basis for the rejection remains the same, and the evidence relied upon in support of the rejection remains the same such that the basic thrust of the rejection remains the same, the finality of the Office action mailed May 12, 2022 is appropriate. 
 
Petitioner further argues that the examiner did not address each of the listed recitations highlighted by the petitioner and thus the examiner has not addressed the petitioner’s traversal. A review of the record shows the examiner did acknowledge Petitioner’s arguments. For example, the petitioner argues the 101 rejection made, and the examiner responds on pages 10-17 of the final Office action mailed May 12, 2022. Indeed, the examiner responds to multiple petitioner’s arguments through pages 10-20 of the final Office action.

Petitioner also argues that the Office action is not complete and that they do not agree with the examiner’s rejections and assertions, and provides examples from the Office actions. The Office actions in the prosecution history are seen to be complete Office actions. It is seen that the examiner has taken a substantive position on patentability of the claims that is clearly set forth in the Office actions. If the petitioner disagrees with the stated positions of the examiner, the petitioner has the right to appeal the rejections of the claimed invention in accordance with 37 CFR § 41.31(a)(1).2 

 
DECISION

For the above-stated reasons, the petition is DISMISSED. 

The application will be forwarded to the examiner via the Supervisory Patent Examiner of Art Unit 3715 once the petitioner replies to the May 12, 2022 Final Office action.

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision, 37 CFR 1.181(f). No extension of time under 37 CFR 1.136(a) is permitted. The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings (37 CFR 1.181(f)). The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” 

Any inquiry concerning this decision should be directed to Kristina Junge at (571) 270-7816.    
/MONICA S CARTER/
Monica Carter
Acting Director, TC 3700



    
        
            
        
            
        
            
        
            
    

    
        1 MPEP 1207.03(a) II provides descriptions of factual situations that do not constitute a new ground of rejection, including citing a different portion of a reference to elaborate upon that which has been cited previously. 
        2 37 CFR §41.31(a)(1) states:  
        (1) Every applicant, any of whose claims has been twice rejected, may appeal from the decision of the examiner to the Board by filing a notice of appeal accompanied by the fee set forth in § 41.20(b)(1) within the time period provided under § 1.134 of this title for reply.